Citation Nr: 1721431	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  15-31 277	)	DATE
	)
	)


THE ISSUE

Whether an April 20, 2015, decision of the Board of Veterans' Appeals (Board) that denied benefits under the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability, kidney disability and peripheral neuropathy of the bilateral lower extremities due to October 2008 treatment at a VA medical facility should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 





INTRODUCTION

The moving party had active service from November 1967 to December 1968.

This matter comes before the Board as an original action on the motion that alleges CUE in an April 20, 2015, Board decision.

In his July 2015 correspondence, the Veteran also submitted motions to vacate and reconsider the April 2015 Board decision that were denied by the Board in April 2016 and August 2016, respectively.  Additionally, the Veteran filed an appeal of the decision with the United States Court of Appeals for Veterans Claims (Court) that was dismissed in February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The July 2015 motion for revision based on CUE does not provide a specific allegation of error regarding the Board's April 20, 2015, denial of benefits under the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability, kidney disability and peripheral neuropathy of the bilateral lower extremities due to October 2008 treatment at a VA medical facility.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404(b) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may revise a prior decision of the Board on the grounds of CUE.  38 U.S.C.A. § 7111.  A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2016).

In this case, the moving party alleged in his July 2015 motion that there was CUE in the April 20, 2015, Board decision and requested that the decision be revised.  However, he has not alleged any specific errors of fact or law in the decision or explained how the results would have been manifestly different but for any alleged errors.  As the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	Nathan Kroes
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board may be appealed to the Court.  38 U.S.C.A. § 7252 (West 2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.").  This dismissal under 38 C.F.R. § 20.1404(b) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2016).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




